ORDER
PER CURIAM.
Movant, James Miller, appeals the judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. He contends his counsel provided ineffective assistance when she misrepresented his chances of being acquitted and thereby coerced him into pleading guilty. We have reviewed the briefs of the parties and the record on appeal and conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).